Citation Nr: 1548372	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO. 11-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left knee disability to include degenerative joint disease (DJD).  

2. Entitlement to an increased rating in excess of 20 percent for the service-connected degenerative disc disease (DDD) of the lumbosacral spine, status post fusion with residual scar.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded the increased rating and TDIU issues on appeal for additional development in September 2014. The requested records and examination having been obtained, the directives have been substantially complied with and the matter is again before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2014. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

When rating disabilities of the spine, any associated neurologic abnormalities must be rated separately under the applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. In this case, the March 2015 VA examiner noted that the Veteran had mild right lower extremity radiculopathy associated with his low back disability. However, the examiner further explained that the neurologic symptoms noted in the report "may" be radiculopathy, rendering this determination speculative. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). Further, neurologic testing from February 2011 reflects that the Veteran may have diabetic neuropathy. In light of the speculative nature of the March 2015 opinion and the conflicting medical evidence concerning whether the right lower extremity neurologic disorder is associated with his diabetes or his low back disability, the Board finds that an examination is warranted to clarify whether the right lower extremity neurological abnormality is associated with the Veteran's low back disability and, if so, the severity of the disability. As the issue of entitlement to an increased rating for the low back is intertwined with the neurologic disability, the increased rating claim must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

In June 2015, the RO denied service connection for a left knee disability, and the Veteran filed a notice of disagreement as to that decision that same month. When a notice of disagreement has been received and no statement of the case adjudicating that issue is of record, remand is warranted. Manlincon v. West, 12 Vet. App. 238 (1999). 

As the outcome of the remanded matters may have an impact on the TDIU matter, action on that issue is deferred.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case to the Veteran on the issue of entitlement to service connection for a left knee disability, including DJD. See June 2015 Notice of Disagreement.

2. Obtain any outstanding VA treatment records.

3. After completing the development listed above to the extent possible, schedule the Veteran for an appropriate examination to determine whether the Veteran has a right lower extremity neurological abnormality associated with his low back disability and, if so, the current nature and severity of the neurological manifestations. The claims folder must be made available to the examiner in conjunction with the examination. Any indicated studies should be performed. 

The examiner should describe any objective neurological impairment, including of the right lower extremity, that is associated with the service-connected low back disability. On lumbar spine examination in March 2015, the VA examiner found that there may be mild right lower extremity radiculopathy associated with the low back disability. However, February 2011 testing indicates that the Veteran might have diabetic neuropathy.

If both diabetic neuropathy and right lower extremity radiculopathy are found, the examiner should, to the extent possible, differentiate between the symptoms attributable to each neurologic disability.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




